DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 has been amended. 
Claims 1-17 are pending and examined as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al (US 8,541,718) in view of Kudo (US 5,075,529) in further view of Miller (US 5,741,230).

With regards to claim 1, Kirby et al discloses a method for processing a used hypodermic needle (method related to the safe destruction of used hypodermic needles, col 1, lines 3-5), the used hypodermic needle having contained within, or on the surface thereof one or more dangerous materials, liquids, or pathogens (col 1, lines 29-35), the method comprising:
inserting the used hypodermic needle into said housing (insertion of needle 2 in housing 112, Fig. 4 and Fig. 5), said housing comprising: an aperture (aperture 114, Fig. 4) leading to said containment cylinder (containment cylinder 118, Fig. 5) for receiving, and constraining the needle (needle 2, Fig. 5) within said containment cylinder (needle 2 goes into containment cylinder 118, Fig. 4);
contacting the used hypodermic needle near a first end with a first electrode (needle 2 contacting clamp electrode 16, col 6, lines 40-45);
contacting the used hypodermic needle at a sharp end with a second electrode, (the sharp end of the needle is contacted by conical end of electrode 20, col 3, lines 26-30);
providing a first current to flow in the used hypodermic needle (a relatively small current is first applied which fuses the sharp tip of the needle to create a more substantial mass, col 4, lines 53-57) using one or more of a microcontroller, a microprocessor, or a custom integrated circuit (the electronic control system comprises a micro controller or microprocessor or custom integrated circuit, col 9, lines 53-56), operable to cause said first current to flow in the needle between said first and second electrodes to vaporize liquids contained within or on the surface of the needle (a relatively small current is first applied which fuses the sharp tip of the needle to create a more substantial mass, col 4, lines 53-57), and providing a subsequent second current whereby said second current causes the needle to soften (a larger current has been applied which soften the needle further, col 8, lines 60-63) and wherein the second electrode is arranged to move within the containment cylinder (needle compressed by the motion of the sliding electrode 20 which travels toward the hub of the needle and applies a compressive force to the softened needle, col 8, lines 60-65); and
providing an axial compressive force to the needle along an axis of the needle (needle compressed by the motion of the sliding electrode 20 which travels toward the hub of the needle and applies a compressive force to the softened needle, col 8, lines 60-65).
Kirby et al does not disclose pre-heating a containment cylinder in a housing with a heater surrounding said containment cylinder to vaporize the liquids prior to application of an axial compressive force to the needle.
Kudo teaches pre-heating a containment cylinder in a housing with a heater surrounding said containment cylinder to vaporize the liquids prior to application of an axial compressive force to the needle (syringe setting section 3 is heated by coil 4 prior to application of axial compressive force because there is no compression added in the process, Fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the containment cylinder of Kirby et al with the coil as taught by Kudo in order to ensure a needle is properly disposed of even if it is filled with dangerous contaminants.  
Kirby et al and Kudo does not teach preheating a containment cylinder to a temperature suitable to vaporize the liquids from within a core of a used hypodermic needle. 
Miller teaches preheating a containment cylinder to a temperature suitable to vaporize the liquids from within a core of a used hypodermic needle (the electronic control system 150 preferably places approximately twelve to twenty volts corresponding to twelve to fifteen amps across the needle 14 which instantaneously sterilizes any chemistry or blood which may be present upon the needle 14 and the needle temperature is then raised to approximately 1100 degree Fahrenheit, col 14, lines 49-59). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the control of Kirby et al and Kudo with the control as taught by Miller to provide a control of heating a needle that insures that it is free of containments. 

With regards to claim 2, Kudo teaches wherein the heater takes the form of a thermostatically controlled heating coil which surrounds the containment cylinder (induction coil 4 controlled by control unit 100, Fig. 1). 
With regards to claim 5, Kirby et al discloses wherein the containment cylinder is arranged such that as the second electrode provides the axial compressive force, the mass of the needle is contained within the cylinder (electrode 20 is advanced towards the hub 4, so the needle begins to compress, col 3, lines 42-46).
With regards to claim 6, Kirby et al discloses wherein the one or more of said microcontroller, said microprocessor, or said custom integrated circuit form a control system that causes current to flow in the needle by direct contact with the needle or by inducing current in the needle (electronic control system which is operable to control the operation of all features of the device including the clamp electrode, the stepper motor for locating the sliding electrode and the current supply which is applied to the needle to destroy it, col 9, lines 49-54).
With regards to claims 7,15,16 and 17, Kirby et al discloses wherein the direct or induced current is applied according to a set program based on time, applied energy, or computed needle temperature, dependent on a set of physical properties of the needle (a simple rotary switch can be provided, allowing the user to select one of a predefined number of programs, each corresponding to a particular type of needle, col 5, lines 30-35).
With regards to claim 8, Kirby et al discloses wherein the second electrode (sliding electrode20) further comprises a piston (piston 120, Fig. 5).
With regards to claims 9 and 14, Kirby et al discloses wherein the axial compressive force is provided by one: of a motor, a solenoid, a spring, or manual force (the compressive force may be applied by a stepper motor, a solenoid, spring pressure, pneumatic force or can even be manually applied by the user, col 4, lines 62-64).
With regards to claim 10, Kirby et al discloses the piston (piston 120, Fig. 5) further comprises an indentation in which, in use, rests the sharp end that forms a tip of the needle (indentation, col 12, lines 65-67).
With regards to claim 11, Kirby et al discloses housing further comprises a lock to grip the needle at a hub and secure the needle in place for subsequent processing (lock 116, col 4, lines 49-52).
With regards to claim 12, Kirby et al discloses wherein the lock further comprises a pair of slidable clamps (clamp electrodes 16 which firmly grip, Fig. 13) mounted on a common shaft (shaft 13, Fig. 13), each clamp (clamp electrodes 16, Fig. 13) being driven by a relatively opposite threaded screw thread (col 4, lines 20-24).
With regards to claim 13, Kirby et al discloses further comprising a pair of guide blocks (pair of guide blocks 7, Fig. 11), each forming one half of a conical channel such that when the guide blocks (col 6, lines 38-42) are mated together, the conical channel is operable to guide the needle (needle is passed through, col 6, lines 34-38).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al, Kudo et al and Miller as applied to claims 3 and 4 above, and further in view of Colin et al (US 5,765,490).

With regards to claim 3, Kirby et al, Kudo et al and Miller does not teach passing gas through the containment cylinder during the processing. 
Colin et al teaches passing gas through the containment cylinder during the processing (a pipe 21 passes pressurized gas to a needle 2 to withdraw a contaminating medium, col 5, lines 25-31).
It would have been obvious to one skilled in the art at the time the invention was made to modify the needle of Kirby et al, Kudo et al and Miller with the gas passing as taught by Colin et al in order to provide a process of decontaminating a needle in a heating process. 
With regards to claim 4, Colin et al teaches wherein the gas is an inert gas (inert gas, lines 25-31). 

Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive.
Applicant’s arguments: Applicant argues the prior art does not disclose or teach all the amended elements of claim 1.
Examiner’s response: Applicant amended claim 1 to include “preheating a containment cylinder to a temperature suitable to vaporize the liquids from within a core of a used hypodermic needle”. Miller teaches preheating a containment cylinder to a temperature suitable to vaporize the liquids from within a core of a used hypodermic needle (the electronic control system 150 preferably places approximately twelve to twenty volts corresponding to twelve to fifteen amps across the needle 14 which instantaneously sterilizes any chemistry or blood which may be present upon the needle 14 and the needle temperature is then raised to approximately 1100 degree Fahrenheit, col 14, lines 49-59). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/               Examiner, Art Unit 3761                                                                                                                                                                                         
   /TU B HOANG/   Supervisory Patent Examiner, Art Unit 3761